Order filed April 14, 2020.




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-20-00107-CR
                                 NO. 14-20-00108-CR
                                   ____________

                        ANTOINE KIRKWOOD, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                   On Appeal from the 403rd District Court
                            Travis County, Texas
       Trial Court Cause Nos. D-1-DC-18-301185 and D-1-DC-18-900211


                                        ORDER
       The clerk’s record was filed February 12, 2020. Our review has determined
that a relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Travis County District Clerk is directed to file a supplemental
clerk’s record by April 24, 2020, containing any motion to suppress and any
ruling on such motion.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.